Melvin Mayfield, Chief Judge, concurring. This concurrence is written in order to clarify what I understand to be the basis of the ruling of the court on both the motion and the merits involved in this case. Our first problem was with a motion filed in this court by the claimant seeking to supplement the record to include a collective bargaining agreement between the employer and the union. We passed the motion until the case was submitted and a large portion of claimant’s brief is devoted to argument based on the agreement. While the appellees’ brief replies to that argument, the brief, as did appellees’ response to the motion, objects to our consideration of the agreement. It is clear that we cannot consider matters outside the record. Whitford, v. Daniels, 263 Ark. 222, 563 S.W. 2d 469 (1978). It is also clear that under Section 2 of Act 252 of 1979, Ark. Stat. Ann. § 81-1107 (d) (7) (Supp. 1981), we have no authority to receive evidence here that was not before the Board of Review. That section amended the Employment Security Act to provide for appeals from the Board of Review to the Court of Appeals and specifically provides: “no additional evidence shall be received by the court, but the court may order additional evidence to be taken before the Board of Review.” Therefore, we have denied appellant’s motion to supplement the record and have not considered the claimant’s argument which quotes from the collective bargaining agreement and which discusses reasons for and consequences of the making of this agreement. The record, however, does contain the following evidence given in the hearing by the Appeal Tribunal: Referee: Does the union contract say that if you’re laid off, anything about taking a lesser paying job or what, does it give you the right to take the layoff instead of accepting the job? Claimant: The way I understand it, if you don’t have no work in your classification, you can take one. [[Image here]] Claimant: And the air tool repairman would have been the one I’d had to take, because I was higher in seniority than the other fellow and it would have been on day shift and the other one would have been on swing shift. The above evidence is therefore properly in the record and, when the record as a whole is considered, the case of Jackson v. Daniels, 267 Ark. 685, 590 S.W. 2d 63 (Ark. App. 1979) appears to be controlling. Cooper, J., joins in this opinion.